DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14 & 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 14 is objected to because of the following informalities: lines 3-4: “the dissipated electrical energy the target value” should read --the dissipated electrical energy meets the target value--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the predefined criterion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the predefined criterion” will be interpreted as “the target value”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, the claim recites “The medical apparatus according to claim 4”, however, claim 4 was canceled. For examination purposes, claim 5 will be interpreted as if it depended on claim 1. 
Regarding claim 14, the claim recites “The medical apparatus according to claim 13”, however, claim 13 was canceled. For examination purposes, claim 14 will be interpreted as if it depended on claim 10. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 14 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bahrami et al. (U.S. Pub. No. 2019/0117964, cited in IDS), herein referred to as “Bahrami” in view of Viswanathan et al. (U.S. Pub. No. 2018/0311497), herein referred to as “Viswanathan”.
Regarding claim 1, Bahrami discloses a medical apparatus (a system, Fig. 1; no reference numbers given) for regulating delivery of irreversible electroporation (IRE) pulses (Abstract: a system for adaptive control to optimize electroporation (EP) pulse parameters), the medical apparatus comprising: 
a probe (applicator, Fig. 1) configured for insertion into a body of a patient and comprising a plurality of electrodes configured to contact tissue within the body ([0009]: The applicator houses the central probe at least partially, and has a distal end through which the portion of the central probe is configured to extend to an outside of the applicator to contact the tissue and to retract back into the applicator. The at least two oppositely charged electroporation electrodes (EPEs) are configured to be positioned surrounding the tissue and adapted to extend from proximal to distal ends. The distal ends have a needle shape configured to pierce the tissue); 
an electrical signal generator (Power Source(s)/Generator, Fig. 1) configured to apply bipolar trains of pulses ([0008]: generator is configured to apply at least one of the excitation signals and the EP pulse to the tissue; [0045]: at least one electrical pulse is selected from the group consisting of a bipolar oscillating wave form; [0009]: at least two oppositely charged electroporation electrodes (EPEs)) having a voltage amplitude of at least 200 V ([0042]: the electric field ranges from approximately 10 V/cm to about 2000 V/cm) and having a duration of each of the bipolar pulses between at least one pair of the plurality of electrodes in contact with the tissue ([0044]: duration of each electrical pulse ranges from about 10 s to about 100 ms in duration), thereby causing IRE of the tissue between the at least one pair of the electrodes ([0010]: The electrodes are adapted to be coupled to the generator, receive at least one electrical waveform from the generator, and supply the at least one excitation signal and at least one EP pulse to the tissue); 
one or more electrical sensors ([0008]: a measurement device … The measurement device is configured to measure dielectric and conductive properties of cells and tissues, and includes a voltage sensor to measure voltages across the tissue resulting from each of an excitation signal and an EP pulse applied to the tissue, and a current sensor to measure current across the tissue resulting from each of the excitation signal and the at least one applied EP pulse; [0220]: Examples of dielectric and conductive properties may include capacitance, resistance and impedance) coupled to an output of the electrical signal generator ([0224]: In some embodiments, the measurement device is incorporated into the electrodes of the EP devices) and configured to sense an electrical energy dissipated between the at least one pair of the electrodes during the trains of the pulses ([0224]: measurement device 1510, including the voltage sensor and current sensor, measures voltage and current across the cells and tissues in response to application of the excitation signals and/or EP pulses; where a measured voltage and current across cells is the measurement of dissipated energy); and 
a controller ([0193]: control systems … The control methods described herein are implemented in the control systems) configured to: 
i) determine a target value of the dissipated electrical energy from the trains of pulses applied to the tissue in contact with the at least one pair of electrodes ([0014]: measuring, by the measurement device, the voltage and current across the cells and tissue corresponding to the applied excitation signals; [0016]: generating a diagnostic response, by the controller, based at least in part on the applying. The diagnostic response comprises e) cell permeabilization detection; where the diagnostic response determining cell permeabilization (electroporation) is the target value); 
ii) transmit electrical and temporal parameters of the trains of pulses to the electrical signal generator ([0014]: applying, by the generator, a first EP pulse based on the first pulsing parameters; [0222]: EP pulsing parameters may include but are not limited to voltage magnitude, repetition rate, and pulse width … EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency; wherein the parameters are transmitted if they are then applied and the listed parameters include electrical and temporal parameters); 
iii) determine, continuously, whether the dissipated electrical energy in the tissue in contact with the least one pair of electrodes during IRE is equal to or exceeds the target value ([0017]: repeating the applying the voltage and current excitation signals, repeating the measuring the cells or tissue … repeating the applying, until ii) the diagnostic response prompts a diagnostic decision to terminate the adaptive control method; wherein prompting a diagnostic decision to terminate is the same as when the dissipated energy is equal to or exceeding a target value); 
iv) terminate the IRE when the dissipated electrical energy is equal to or exceeds the target value ([0017]: repeating the applying, until ii) the diagnostic response prompts a diagnostic decision to terminate the adaptive control method; wherein prompting a diagnostic decision to terminate is the same as when the dissipated energy is equal to or exceeding a target value); 
v) determine, when the dissipated energy is less than the target value, a predicted total dissipated electrical energy based upon the electrical and temporal parameters ([0015]: predicting subsequent EP pulsing parameters after the first EP pulse has been applied, by the controller, using the trained model based on a previous EP pulse; [0017]: applying a subsequent EP pulse, by the generator, based on the subsequent EP pulsing parameters; [0222]: EP pulsing parameters may include but are not limited to voltage magnitude, repetition rate, and pulse width … EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency; where the repetition of applied pulses is indicative of not yet reaching the target value (sufficient electroporation)); 
vi) compare the predicted total dissipated electrical energy to the target value ([0217]: Impedance measurements may be applied again after the first EP electric fields have been applied, and a percentage drop in impedance or time constant may be calculated and compared to a predetermined value to determine whether cells in the electroporation location have been electroporated sufficiently; where a measured impedance is indicative of dissipated energy & the predetermined value that determines sufficient electroporation is the target value);    
vii) modify the electrical and temporal parameters when the predicted total dissipated energy is less than the target value ([0217]: the systems and methods of the present invention adjust the pulse width—based on the calculated percentage drop in capacitance—for the next set of electroporation pulsed electric fields until it is determined sufficient EP has occurred in the EP location); and 
viii) terminate the IRE when the dissipated electrical energy equals the target value ([0217]: the electroporation process can be stopped when an ideal drop in capacitance, time constant, or membrane integrity is reached; where the idea drop in membrane integrity is sufficient electroporation/the target value).  
	But Bahrami fails to disclose a duration of each of the bipolar pulses less than 20 µs.
	However, Viswanathan discloses a duration of each of the bipolar pulses less than 20 µs ([0147]: The pulse width/duration can be about 0.5 microseconds, about 1 microsecond, about 5 microseconds, about 10 microseconds). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the pulse duration of Bahrami to the nanosecond range of Viswanathan for the purpose of enhancing the safety, efficiency and effectiveness of energy delivery to tissue (Viswanathan: [0036]). 
Regarding claim 2, Bahrami discloses wherein the electrical parameters comprise a voltage ([0222]: EP pulsing parameters may include but are not limited to voltage magnitude, repetition rate, and pulse width).  
Regarding claim 3, Bahrami discloses wherein the electrical parameters comprise a current ([0222]: EP pulsing parameters may include but are not limited to voltage magnitude, repetition rate, and pulse width … EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency; where an applied voltage also comprises a current (Voltage = current x resistance)).  
Regarding claim 5, Bahrami wherein the controller is configured to adjust a peak amplitude of the pulses that are applied between the at least one pair of the plurality of electrodes so that the dissipated electrical energy meets the target value ([0199]: the methods of the present invention utilize feedforward control to provide optimal EP parameters based on a sensed tissue type, in conjunction with feedback control to sense cell conditions, e.g., degree of permeabilization and adjust the pulse parameters accordingly; [0222]: EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency; where degree of permeabilization is indicative of degree of electroporation and wherein sufficient electroporation is the target value).  
Regarding claim 7, Bahrami discloses wherein the controller is configured to control the temporal parameters so that the dissipated electrical energy between each pair of the at least one pair of the plurality of electrodes meets the target value ([0199]: the methods of the present invention utilize feedforward control to provide optimal EP parameters based on a sensed tissue type, in conjunction with feedback control to sense cell conditions, e.g., degree of permeabilization and adjust the pulse parameters accordingly; [0222]: EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency; where degree of permeabilization is indicative of degree of electroporation and wherein sufficient electroporation is the target value).  
Regarding claim 8, Bahrami discloses wherein the controller is configured to adjust a number of the pulses that are applied between the at least one pair of the plurality of electrodes so that the dissipated electrical energy meets the target value ([0199]: the methods of the present invention utilize feedforward control to provide optimal EP parameters based on a sensed tissue type, in conjunction with feedback control to sense cell conditions, e.g., degree of permeabilization and adjust the pulse parameters accordingly; [0222]: EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency).  
Regarding claim 9, Bahrami discloses wherein the controller is configured to adjust a duration of the pulses that are applied between the at least one pair of the plurality of electrodes so that the dissipated electrical energy meets the target value ([0199]: the methods of the present invention utilize feedforward control to provide optimal EP parameters based on a sensed tissue type, in conjunction with feedback control to sense cell conditions, e.g., degree of permeabilization and adjust the pulse parameters accordingly; [0222]: EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency).  
Regarding claim 10, Bahrami discloses a method for ablating tissue within a body of a patient (Abstract: An adaptive control method for controlling EP pulse parameters during electroporation (EP) of cells or tissue), the method comprising: 
inserting a probe into the body (applicator, Fig. 1; [0034]: b) inserting the electrodes into the tissue), wherein the probe comprises a plurality of electrodes configured to contact the tissue ([0009]: The applicator houses the central probe at least partially, and has a distal end through which the portion of the central probe is configured to extend to an outside of the applicator to contact the tissue and to retract back into the applicator. The at least two oppositely charged electroporation electrodes (EPEs) are configured to be positioned surrounding the tissue and adapted to extend from proximal to distal ends. The distal ends have a needle shape configured to pierce the tissue); 
providing an electrical signal generator (Power Source(s)/Generator, Fig. 1; [0034]: a) providing any one of the EP systems described herein) configured to apply bipolar trains of pulses ([0008]: generator is configured to apply at least one of the excitation signals and the EP pulse to the tissue; [0045]: at least one electrical pulse is selected from the group consisting of a bipolar oscillating wave form; [0009]: at least two oppositely charged electroporation electrodes (EPEs)) having a voltage amplitude of at least 200 V ([0042]: the electric field ranges from approximately 10 V/cm to about 2000 V/cm) and having a duration between at least one pair of the plurality of electrodes in contact with the tissue ([0044]: duration of each electrical pulse ranges from about 10 s to about 100 ms in duration), thereby causing irreversible electroporation (IRE) of the tissue between the at least one pair of the plurality of electrodes ([0010]: The electrodes are adapted to be coupled to the generator, receive at least one electrical waveform from the generator, and supply the at least one excitation signal and at least one EP pulse to the tissue); 
determining a target value of the dissipated electrical energy from the trains of pulses applied to the tissue in contact with the at least one pair of electrodes ([0014]: measuring, by the measurement device, the voltage and current across the cells and tissue corresponding to the applied excitation signals; [0016]: generating a diagnostic response, by the controller, based at least in part on the applying. The diagnostic response comprises e) cell permeabilization detection; where the diagnostic response determining cell permeabilization (electroporation) is the target value); 
transmitting electrical and temporal parameters of the trains of pulses to the electrical signal generator ([0014]: applying, by the generator, a first EP pulse based on the first pulsing parameters; [0222]: EP pulsing parameters may include but are not limited to voltage magnitude, repetition rate, and pulse width … EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency; wherein the parameters are transmitted if they are then applied and the listed parameters include electrical and temporal parameters); 
determining, continuously, whether the dissipated electrical energy in the tissue in contact with the least one pair of electrodes during IRE is equal to or exceeds the target value ([0017]: repeating the applying the voltage and current excitation signals, repeating the measuring the cells or tissue … repeating the applying, until ii) the diagnostic response prompts a diagnostic decision to terminate the adaptive control method; wherein prompting a diagnostic decision to terminate is the same as when the dissipated energy is equal to or exceeding a target value); 
terminating the IRE when the dissipated electrical energy is equal to or exceeds the target value ([0017]: repeating the applying, until ii) the diagnostic response prompts a diagnostic decision to terminate the adaptive control method; wherein prompting a diagnostic decision to terminate is the same as when the dissipated energy is equal to or exceeding a target value); 
determining, when the dissipated electrical energy is less than the target value, a predicted total dissipated energy based upon the electrical and temporal parameters ([0015]: predicting subsequent EP pulsing parameters after the first EP pulse has been applied, by the controller, using the trained model based on a previous EP pulse; [0017]: applying a subsequent EP pulse, by the generator, based on the subsequent EP pulsing parameters; [0222]: EP pulsing parameters may include but are not limited to voltage magnitude, repetition rate, and pulse width … EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency; where the repetition of applied pulses is indicative of not yet reaching the target value (sufficient electroporation)); 
comparing the predicted total dissipated electrical energy to the target value ([0217]: Impedance measurements may be applied again after the first EP electric fields have been applied, and a percentage drop in impedance or time constant may be calculated and compared to a predetermined value to determine whether cells in the electroporation location have been electroporated sufficiently; where a measured impedance is indicative of dissipated energy & the predetermined value that determines sufficient electroporation is the target value); 
modifying the electrical and temporal parameters when the predicted total dissipated energy is less than the target value ([0217]: If not, the systems and methods of the present invention adjust the pulse width—based on the calculated percentage drop in capacitance—for the next set of electroporation pulsed electric fields until it is determined sufficient EP has occurred in the EP location); and 
terminating the IRE when the dissipated electrical energy equals the target value ([0217]: the electroporation process can be stopped when an ideal drop in capacitance, time constant, or membrane integrity is reached; where the idea drop in membrane integrity is sufficient electroporation/the target value).  
But Bahrami fails to disclose a duration of each of the bipolar pulses less than 20 µs.
However, Viswanathan discloses a duration of each of the bipolar pulses less than 20 µs ([0147]: The pulse width/duration can be about 0.5 microseconds, about 1 microsecond, about 5 microseconds, about 10 microseconds). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the pulse duration of Bahrami to the nanosecond range of Viswanathan for the purpose of enhancing the safety, efficiency and effectiveness of energy delivery to tissue (Viswanathan: [0036]).
Regarding claim 11, Bahrami discloses wherein the electrical parameters comprise a voltage ([0222]: EP pulsing parameters may include but are not limited to voltage magnitude, repetition rate, and pulse width).   
Regarding claim 12, Bahrami discloses wherein the electrical parameters comprise a current ([0222]: EP pulsing parameters may include but are not limited to voltage magnitude, repetition rate, and pulse width … EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency; where an applied voltage also comprises a current (Voltage = current x resistance)). 
Regarding claim 14, Bahrami discloses wherein modifying the electrical parameters comprise adjusting a peak amplitude of the pulses that are applied between the at least one pair of the plurality of electrodes so that the dissipated electrical energy meets the target value ([0199]: the methods of the present invention utilize feedforward control to provide optimal EP parameters based on a sensed tissue type, in conjunction with feedback control to sense cell conditions, e.g., degree of permeabilization and adjust the pulse parameters accordingly; [0222]: EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency; where degree of permeabilization is indicative of degree of electroporation and wherein sufficient electroporation is the target value).  
Regarding claim 16, Bahrami discloses wherein modifying the temporal parameters comprises setting the temporal parameters so that the dissipated electrical energy between each pair of the at least one pair of the plurality of electrodes meets the target value ([0199]: the methods of the present invention utilize feedforward control to provide optimal EP parameters based on a sensed tissue type, in conjunction with feedback control to sense cell conditions, e.g., degree of permeabilization and adjust the pulse parameters accordingly; [0222]: EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency; where degree of permeabilization is indicative of degree of electroporation and wherein sufficient electroporation is the target value).  
Regarding claim 17, Bahrami discloses wherein modifying the temporal parameters comprises adjusting a number of the pulses that are applied between the at least one pair of the plurality of electrodes so that the dissipated electrical energy satisfies the predefined criterion ([0199]: the methods of the present invention utilize feedforward control to provide optimal EP parameters based on a sensed tissue type, in conjunction with feedback control to sense cell conditions, e.g., degree of permeabilization and adjust the pulse parameters accordingly; [0222]: EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency).  
Regarding claim 18, Bahrami discloses wherein modifying the temporal parameters comprises adjusting a duration of the pulses that are applied between the at least one pair of the plurality of electrodes so that the dissipated electrical energy meets the target value ([0199]: the methods of the present invention utilize feedforward control to provide optimal EP parameters based on a sensed tissue type, in conjunction with feedback control to sense cell conditions, e.g., degree of permeabilization and adjust the pulse parameters accordingly; [0222]: EP pulsing parameters may include but are not limited to pulse width, number of pulses, amplitude/field strength, and frequency).

Claims 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bahrami in view of Viswanathan as applied to claims 1 & 10 above, and further in view of Powell (U.S. Pub. No. 2019/0105098), hereinafter referred to as “Powell”.
Regarding claim 6, Bahrami discloses wherein the one or more electrical sensors are configured to measure a voltage and a current flowing between the at least one pair of the plurality of electrodes in a sequence of time intervals ([0014]: measuring, by the measurement device, the voltage and current across the cells and tissue corresponding to the applied excitation signals; [0017]: repeating the applying the voltage and current excitation signals, repeating the measuring the cells or tissue … repeating the applying, until either i) a pre-determined limit of number of EP pulse sequences or cycles of EP pulses is reached; where the EP pulse cycles are the same as the sequence of time intervals), and the controller is configured to measure the dissipated electrical energy ([0014]: measuring, by the measurement device, the voltage and current across the cells and tissue corresponding to the applied excitation signals; [0016]: generating a diagnostic response, by the controller, based at least in part on the applying) but fails to disclose measuring the dissipated electrical energy by computing a sum of a product of the voltage and the current over the sequence of the time intervals.
However, Powell discloses an RF system including a handpiece and processor (Abstract) wherein it measures the dissipated electrical energy by computing a sum of a product of the voltage and the current (V x I = Power) over the sequence of time intervals ([0079], integrating the power over time to calculate the total delivered energy, and repetitions and combinations thereof). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sensor and controller of Bahrami in view of Viswanathan to Powell’s measurement calculation capabilities for the purpose of turning off power when a condition has been met, including but not limited to a time and a total energy delivered (Powell: [0079]), such that it removes the requirement of intervention on part of the user such as a physician, allowing the user to maintain focus on the patient and the location of the electrodes during the procedure (Powell: [0016]).  
 Regarding claim 15, Bahrami discloses wherein determining the dissipated electrical energy comprises measuring a voltage and a current flowing between the at least one pair of the plurality of electrodes in a sequence of time intervals ([0014]: measuring, by the measurement device, the voltage and current across the cells and tissue corresponding to the applied excitation signals; [0017]: repeating the applying the voltage and current excitation signals, repeating the measuring the cells or tissue … repeating the applying, until either i) a pre-determined limit of number of EP pulse sequences or cycles of EP pulses is reached; where the EP pulse cycles are the same as the sequence of time intervals), but fails to disclose computing a sum of a product of the voltage and the current over the sequence of the time intervals. 
However, Powell discloses an RF system and method (Abstract) for computing a sum of a product of the voltage and the current (V x I = Power) over the sequence of the time intervals ([0079], integrating the power over time to calculate the total delivered energy, and repetitions and combinations thereof). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the method of Bahrami in view of Viswanathan to that of Powell’s measurement calculation capabilities for the purpose of turning off power when a condition has been met, including but not limited to a time and a total energy delivered (Powell: [0079]), such that it removes the requirement of intervention on part of the user such as a physician, allowing the user to maintain focus on the patient and the location of the electrodes during the procedure (Powell: [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794       

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794